DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 9 and 15 are objected to because of the following informalities:  
Regarding claims 9 and 15, “the color conversion layer further comprises a dummy color filter” appears to be intended as “the color filter layer further comprises a dummy color filter.”  
Regarding claim 13, “light of a third (second) wavelength band” appears to be intended as “the light of the third (second) wavelength band.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-6, 8-12, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0162993; herein “Hong”) in view of Park et al. (US 2018/0275461; herein ”Park ‘461”)
Regarding claim 2, Hong discloses in Fig. 11 and related text a color panel comprising: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, the display area comprising a plurality of pixel areas (PX); 
a color conversion layer (300, see [0076]), the color conversion layer comprising a dummy element that is apart from the display area and is in the non-display area (e.g. a 310 in NDA2 closest to DA),
a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the color conversion layer (300) further comprises a plurality of quantum dots or light-scattering particles (see [0082]),  
wherein the plurality of quantum dots are to convert light incident on the color conversion layer into converted light of a particular wavelength band, different from the wavelength band of the light incident on the color conversion layer, and output the converted light (see [0082]-[0083]), 
wherein the light-scattering particles are to transmit the incident light incident on the color conversion layer, and 
wherein the dummy element (310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2);
wherein the plurality of pixel areas comprises a first pixel area, a second pixel area, and a third pixel area (e.g. a first, second and third PX4 spaced apart from each other), and 
the color conversion layer comprises: 
a first element (310 over first PX4, see [0083]) to cover the first pixel area, 
a second element (310 over second PX4) to cover the second pixel area, and 
a third element (310 over third PX4) to cover the third pixel area, wherein the third element comprises: 
a first portion in the display area, and a second portion that is integral with the first portion and is in the non-display area (where the third element is over the PX4 closest to NDA2, see Fig. 11), and 
wherein the first element, the second element, the third element, and the dummy element are arranged apart from one another;
Hong does not explicitly disclose
a color filter layer on the substrate to transmit light of a particular wavelength band incident thereon; 
the color conversion layer on the color filter layer, and 
a dummy color filter that is apart from the dummy element and is in at least a portion of the non-display area;
wherein the dummy element is between the display area and the dummy color filter.
In the same field of endeavor, Park ‘461 teaches in Fig. 6 and related text a color panel comprising
a color filter layer (layer including at least 130Y and/or 130B, see [0065]) on the substrate to transmit light of a particular wavelength band incident thereon; and 
the color conversion layer (130G, 130R, and 130W, see [0065] and [00108]) on the color filter layer (note that each color conversion element 130G, 1230R, 130W is associated with a color filter 130Y or 130B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having a color filter layer on the substrate to transmit incident light of a particular wavelength band and the color conversion layer on the color filter layer, as taught by Park ‘461, in order to provide a display device with high color reproducibility, luminous efficiency, and display quality (see Park ‘461 [0004] at least). The claimed limitations “a dummy color filter that is apart from the dummy element and is in at least a portion of the non-display area” and “the dummy element is between the display area and the dummy color filter” are therefore taught by combination of a second dummy element (i.e. the second color conversion element 310 in NDA2) as shown by Hong, and each color conversion element (CCF1/2) being associated with a color filter, as shown by Park ‘461.
Regarding claim 3, Hong further comprises wherein the dummy element (310 of NDA2) comprises the same material as that of the first element, the second element, and/or the third element (310 of first, second, or third PX4).
Regarding claims 4-6, Hong discloses in Fig. 11 and related text a color panel comprising: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, the display area comprising a plurality of pixel areas (PX); 
a color conversion layer (300, see [0076]), the color conversion layer comprising a dummy element that is apart from the display area and is in the non-display area (e.g. a 310 in NDA2 closest to DA),
a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the color conversion layer (300) further comprises a plurality of quantum dots or light-scattering particles (see [0082]),  
wherein the plurality of quantum dots are to convert light incident on the color conversion layer into converted light of a particular wavelength band, different from the wavelength band of the light incident on the color conversion layer, and output the converted light (see [0082]-[0083]), 
wherein the light-scattering particles are to transmit the incident light incident on the color conversion layer, and 
wherein the dummy element (310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2).
Hong does not explicitly disclose
a color filter layer on the substrate to transmit light of a particular wavelength band incident thereon; 
the color conversion layer on the color filter layer, and 
a dummy color filter that is apart from the dummy element and is in at least a portion of the non-display area;
wherein the dummy element is between the display area and the dummy color filter;
a light-shielding member between the substrate and the color conversion layer, the light-shielding member being in the non-display area and between any two of the plurality of pixel areas;
the plurality of pixel areas comprises a first pixel area, a second pixel area, and a third pixel area, and 
the color filter layer comprises: 
a first color filter to cover the first pixel area; 
a second color filter to cover the second pixel area; and 
a third color filter to cover the third pixel area, 
wherein the color panel further comprises:
a light-shielding color filter between the substrate and the light-shielding member, the light-shielding color filter corresponding to an area between the first pixel area and the second pixel area, and
the light-shielding color filter comprises the same material as that of the third color filter;
wherein a portion of the third color filter is between the substrate and the light-shielding member. 
In the same field of endeavor, Park ‘461 teaches in Fig. 6 and related text a color panel comprising
a color filter layer (layer including at least 130Y and/or 130B, see [0065]) on the substrate to transmit light of a particular wavelength band incident thereon; and 
the color conversion layer (130G, 130R, and 130W, see [0065] and [00108]) on the color filter layer (note that each color conversion element 130G, 1230R, 130W is associated with a color filter 130Y or 130B);
a light-shielding member (e.g. 130B) between the substrate (100) and the color conversion layer (130G/130R/130W), the light-shielding member being in the non-display area (PA) and between any two of the plurality of pixel areas (GPX/RPX/BPX);
the plurality of pixel areas comprises a first pixel area, a second pixel area, and a third pixel area (e.g. a first, second and third red pixel area), and 
the color filter layer (e.g. 130Y) comprises: 
a first color filter to cover the first pixel area (portion of 130Y covering the first pixel area); 
a second color filter to cover the second pixel area (portion of 130Y covering the second pixel area); and 
a third color filter to cover the third pixel area (portion of 130Y covering the third pixel area), 
wherein the color panel further comprises:
a light-shielding color filter (portion of 130Y between pixels) between the substrate and the light-shielding member (130B), the light-shielding color filter corresponding to an area between the first pixel area and the second pixel area, and
the light-shielding color filter comprises the same material as that of the third color filter (portion of 130Y covering the third pixel area);
wherein a portion of the third color filter is between the substrate and the light-shielding member. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having a color filter layer on the substrate to transmit incident light of a particular wavelength band and the color conversion layer on the color filter layer, light shielding member and light shielding color filter with the claimed characteristics, as taught by Park ‘461, in order to provide a display device with high color reproducibility, luminous efficiency, and display quality (see Park ‘461 [0004] at least). The claimed limitations “a dummy color filter that is apart from the dummy element and is in at least a portion of the non-display area” and “the dummy element is between the display area and the dummy color filter” are therefore taught by combination of a second dummy element (i.e. the second color conversion element 310 in NDA2) as shown by Hong, and each color conversion element (CCF1/2) being associated with a color filter, as shown by Park ‘461.
Regarding claim 8, Hong further discloses
the first element, the second element, the third element, and the dummy element each correspond to any one of (310 of first, second and third PX4 and 310 of NDA2, respectively): 
a first color conversion element comprising some of the plurality of quantum dots to convert the light incident on the color conversion layer into light of a first wavelength band (see [0083]); 
a second color conversion element comprising others of the plurality of quantum dots to convert the light incident on the color conversion layer into light of a second wavelength band; or 
a light-transmitting element comprising light-scattering particles to transmit the incident light. 
Regarding claim 9, Hong discloses in Fig. 11 and related text a display apparatus comprising: 
a display panel comprising a plurality of emission elements (elements of pixels PX); and 
a color panel on the display panel and comprising a plurality of pixel areas (areas associated with 310/320/330 in DA) to overlap the plurality of emission elements, 
wherein the color panel further comprises: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) surrounding the display area, the display area comprising the plurality of pixel areas; 
a light-shielding member (200 of NDA2, see [0080]) arranged to correspond to the non-display area; 
a color conversion layer (300, see [0076]), 
wherein the color conversion layer comprises a plurality of elements in the display area (310/320/330 in DA) and a dummy element in the non-display area (e.g. a 310 in NDA2 closest to DA), and 
wherein the color conversion layer further comprises a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the dummy element (310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2),
wherein one of the plurality of elements (310 closest to NDA2) comprises a first portion located in the display area and a second portion, integral with the first portion, and located in the non-display area (see Fig. 11).
Park ‘461 substantially teaches the remaining claimed limitations in the same manner and for the same reasons as applied to claim 2 above. 
Regarding claim 10, Hong further discloses 
the color conversion layer (300) comprises: 
a first color conversion element (e.g. 310) to convert the light incident on the color conversion layer into light of a first wavelength band; 
a second color conversion element (e.g. 320) to convert the incident light into light of a second wavelength band; and 
a light-transmitting element (e.g. 330) (see e.g. [0082]-[0083]). 
Regarding claim 11, Hong further discloses wherein the one of the plurality of elements (310 closest to NDA2) comprises any one selected from the first color conversion element, the second color conversion element, and the light transmitting element (see e.g. [0082]-[0083]). 
Regarding claim 12, Hong further discloses  
The dummy element (e.g. 310 in NDA2 closest to DA) in the non-display area, wherein 
the dummy element is arranged apart from the one of the plurality of elements (see Fig. 11). 
Regarding claim 15, Hong discloses in Fig. 11 and related text a display apparatus comprising: 
a display panel comprising a first emission element, a second emission element, and a third emission element (elements of three pixels PX); and 
a color panel on the display panel, wherein 
the color panel comprises: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, 
a color conversion layer (300, see [0076]), the color conversion layer comprising a plurality of quantum dots or light-scattering particles (see [0082]), 
wherein the plurality of quantum dots are to convert light incident on the color conversion layer into converted light of a particular wavelength band and output the converted light (see [0082]-[0083]), 
wherein the light-scattering particles are to transmit the light incident on the color conversion layer, and 
wherein the color conversion layer comprises, 
a first element (e.g. a first 310/320/330 in DA) to overlap a first emission element, 
a second element (e.g. a second 310/320/330 in DA) to overlap a second emission element, 
a third element (e.g. a third 310/320/330 in DA) to overlap a third emission element, and 
a dummy element (e.g. a 310 in NDA2 closest to DA) in at least a portion of the non-display area, 
wherein the first element, the second element, the third element, and the dummy element are apart from one another (see Fig. 11; note that the first, second, and third emission elements can be chosen such that the they are “apart from one another”),
wherein the color conversion layer further comprises a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the dummy element (310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2).
Park ‘461 substantially teaches the remaining claimed limitations in the same manner and for the same reasons as applied to claim 2 above. 
Regarding claim 16, Hong further discloses wherein a portion of the third element of the color conversion layer extends toward the non-display area and covers a portion of the non-display area (e.g. when the third element is 310 closest to NDA2, see Fig. 11).
Regarding claim 19, the combined device shows 
the color filter (Park ‘461: 130Y and 130B) comprises: 
a first color filter to overlap the first element (portion of 130Y/130B overlapping the first element); 
a second color filter to overlap the second element (portion of 130Y/130B overlapping the second element); and 
a third color filter to overlap the third element (portion of 130Y/130B overlapping the third element), and 
the color panel further comprises: 
a material portion between the first color filter and the second color filter and comprising the same material as that of the third color filter (portions of 130Y and 130B are between all pixels).
Regarding claim 20, the combined device shows the dummy element (Hong: 310 in NDA2) comprises: 
the same material as that of any one or two color filters from among the first color filter, the second color filter, and the third color filter (Park ‘461: the non-display area further comprises 130Y and 130B, see e.g. Fig. 3). 
Claims 1, 4, 9-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Park et al. (US 2019/0079352; herein “Park ‘352”).
Regarding claim 1, Hong discloses in Fig. 11 and related text a color panel comprising: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, the display area comprising a plurality of pixel areas (PX); 
a color conversion layer (300, see [0076]), the color conversion layer comprising a dummy element that is apart from the display area and is in the non-display area (e.g. a 310 in NDA2 closest to DA),
a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the color conversion layer (300) further comprises a plurality of quantum dots or light-scattering particles (see [0082]),  
wherein the plurality of quantum dots are to convert light incident on the color conversion layer into converted light of a particular wavelength band, different from the wavelength band of the light incident on the color conversion layer, and output the converted light (see [0082]-[0083]), 
wherein the light-scattering particles are to transmit the incident light incident on the color conversion layer, and 
wherein the dummy element (310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2).
Hong does not explicitly disclose
a color filter layer on the substrate to transmit light of a particular wavelength band incident thereon; 
the color conversion layer on the color filter layer, and 
a dummy color filter that is apart from the dummy element and is in at least a portion of the non-display area;
wherein the dummy element is between the display area and the dummy color filter.
In the same field of endeavor, Park ‘352 teaches in Fig. 10 and related text a color panel comprising
a color filter layer (FP1/2, see [0146]) on the substrate to transmit light of a particular wavelength band incident thereon; and 
the color conversion layer (CCF1/2/3, see [0146]) on the color filter layer (note that each color conversion element CCF1/2 is associated with a color filter FP1/FP2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having a color filter layer on the substrate to transmit incident light of a particular wavelength band and the color conversion layer on the color filter layer, as taught by Park ‘352, in order to further filter or block specific colors of light (see Park ‘352 [0146]-[0152]) to improve color balance and display quality. The claimed limitations “a dummy color filter that is apart from the dummy element and is in at least a portion of the non-display area” and “the dummy element is between the display area and the dummy color filter” are therefore taught by combination of a second dummy element (i.e. the second color conversion element 310 in NDA2) as shown by Hong, and each color conversion element (CCF1/2) being associated with a color filter, as shown by Park ‘352.
Regarding claim 4, Hong further discloses a light-shielding member (200, see [0080]) between the substrate (110) and the color conversion layer (300), the light-shielding member being in the non-display area (NDA2) and between any two of the plurality of pixel areas (between PX4, PX5, and PX6).
Regarding claim 9, Hong discloses in Fig. 11 and related text a display apparatus comprising: 
a display panel comprising a plurality of emission elements (elements of pixels PX); and 
a color panel on the display panel and comprising a plurality of pixel areas (areas associated with 310/320/330 in DA) to overlap the plurality of emission elements, 
wherein the color panel further comprises: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) surrounding the display area, the display area comprising the plurality of pixel areas; 
a light-shielding member (200 of NDA2, see [0080]) arranged to correspond to the non-display area; 
a color conversion layer (300, see [0076]), 
wherein the color conversion layer comprises a plurality of elements in the display area (310/320/330 in DA) and a dummy element in the non-display area (e.g. a 310 in NDA2 closest to DA), and 
wherein the color conversion layer further comprises a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the dummy element (310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2),
wherein one of the plurality of elements (310 closest to NDA2) comprises a first portion located in the display area and a second portion, integral with the first portion, and located in the non-display area (see Fig. 11).
Park ‘352 substantially teaches the remaining claimed limitations in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claim 10, the combined device shows 
the color conversion layer comprises: 
a first color conversion element to convert light incident on the color conversion layer into light of a first wavelength band (Park ‘352: e.g. the element of a first red or green pixel, see [0064] at least); 
a second color conversion element to convert the incident light into light of a second wavelength band (Park ‘352: e.g. the element of a second red or green pixel, see [0064] at least); and 
a light-transmitting element (Park ‘352: e.g. the element of a first blue pixel, see [0059] at least) 
Regarding claim 11, Hong further discloses wherein the one of the plurality of elements (310 closest to NDA2) comprises any one selected from the first color conversion element, the second color conversion element, and the light transmitting element (see e.g. [0082]-[0083]). 
Regarding claim 12, the combined device shows the dummy element (Hong: the second 310 in NDA) is arranged apart from the one of the plurality of elements (see Fig. 11). 
Regarding claim 15, Hong discloses in Fig. 11 and related text a display apparatus comprising: 
a display panel comprising a first emission element, a second emission element, and a third emission element (elements of three pixels PX); and 
a color panel on the display panel, wherein 
the color panel comprises: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, 
a color conversion layer (300, see [0076]), the color conversion layer comprising a plurality of quantum dots or light-scattering particles (see [0082]), 
wherein the plurality of quantum dots are to convert light incident on the color conversion layer into converted light of a particular wavelength band and output the converted light (see [0082]-[0083]), 
wherein the light-scattering particles are to transmit the light incident on the color conversion layer, and 
wherein the color conversion layer comprises, 
a first element (e.g. a first 310/320/330 in DA) to overlap a first emission element, 
a second element (e.g. a second 310/320/330 in DA) to overlap a second emission element, 
a third element (e.g. a third 310/320/330 in DA) to overlap a third emission element, and 
a dummy element (e.g. a 310 in NDA2 closest to DA) in at least a portion of the non-display area, 
wherein the first element, the second element, the third element, and the dummy element are apart from one another (see Fig. 11; note that the first, second, and third emission elements can be chosen such that the they are “apart from one another”),
wherein the color conversion layer further comprises a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the dummy element (310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2).
Park ‘352 substantially teaches the remaining claimed limitations in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claim 16, Hong further discloses wherein a portion of the third element of the color conversion layer extends toward the non-display area and covers a portion of the non-display area (e.g. when the third element is 310 closest to NDA2, see Fig. 11).
Regarding claim 17, the combined device shows
one selected from the first element, the second element, and the third element comprises first quantum dots to convert the light incident on the color conversion layer into light of a wavelength band of a first color(Park ‘352: e.g. the element of a first red or green pixel, see [0064] at least), 
another one selected from the first element, the second element, and the third element comprises second quantum dots to convert the light incident on the color conversion layer into light of a wavelength band of a second color (Park ‘352: e.g. the element of a second red or green pixel, see [0064] at least), and
remaining one of the first element, the second element, and the third element comprises light-scattering particles (Park ‘352: e.g. the element of a first red or green pixel, see [0064] at least)
Regarding claim 18, Hong further discloses the dummy element (310 in NDA2 closest to DA) comprises: the same material as that of any one of the first element, the second element, or the third element (same as 310 in DA).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Park ‘352, as applied to claim 12 above, and further in view of Jinbo et al. (US 2017/0213872; herein “Jinbo”).
Regarding claim 13, the combined device shows the color filter layer (Park ‘352: FP1 and FP2) comprises: 
wherein the light incident on the color filter layer comprises light of a first wavelength band, light of a second wavelength band, and light of a third wavelength band (red, blue and green light, see Fig. 3 and related text),
a first color filter between the substrate and the first color conversion element to transmit light of a first wavelength band (e.g. the FP1 or FP2 element of the first red or green pixel, see [0146] at least); 
a second color filter between the substrate and the second color conversion element to transmit light of a second wavelength band (e.g. the FP1 or FP2 element of the second red or green pixel, see [0146] at least); and 
a third color filter to transmit light of a third wavelength band (e.g. the FP1 or FP2 element of the third red or green pixel, see [0146] at least). 
but does not show 
the third color filter between the substrate and the light-shielding member.
In the same field of endeavor, Jinbo teaches in Fig. 2A, 3B and related text a display apparatus having a light-shielding member (66, see [0083]) wherein
the third color filter (65a/b/c, see [0083] is between the substrate (12) and the light-shielding member (66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having the third color filter between the substrate and the light-shielding member, as taught by Jinbo, in order to provide an alternative positioning of the light-shielding member which allows for varied manufacture processes. Additionally, Jinbo shows that the light-shielding member above and below the color filter layer are equivalent structures known in the art.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the color filter between the substrate and the light-shielding member of Fig. 2A or 3B of Jinbo for the light-shielding member between the color filter and the substrate of Hong.
Regarding claim 14, Hong further discloses the dummy element (310 of NDA2 closest to DA) comprises the same material as that of at least one selected from the first color conversion element, the second color conversion element, the first color filter, and the second color filter (same as 310 in DA).

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.
Applicant argues (page 10-12) that Hong in view of Park ‘352 does not teach or suggest “a dummy color filter that is apart from the dummy element and is in at least a portion of the non-display area” and “the dummy element is between the display area and the dummy color filter” because “Hong does not appear to provide for the now recited configuration that includes the recited color filter layer,” and “Park ‘352 does not appear to provide for even the insight of the now recited dummy color filter that is in at least a portion of the non-display area.”
In response, the examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Hong is relied upon to teach dummy color conversion elements in the non-display area, and further shows the dummy color conversion elements have the same structure of as the elements in the pixel area. Park is relied upon to teach that each color conversion element is associated with a color filter element. The obvious combination of the two results in a device where each dummy color conversion element is associated with a dummy color filter. Therefore, the combination of the references teaches the claimed invention.
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/15/2022